Exhibit 99 Titan Announces All-time Record First Quarter Agricultural Sales Quincy, IL. - Titan International, Inc. (NYSE: TWI) April 29, First quarter summary: · Sales for first quarter 2009 were $232.6 million, compared to $253.5 million in the first quarter of 2008. However, agricultural sales were an all-time first quarter record of $187.3 million, an increase of over $13 million for the first quarter of 2009, compared to $173.5 million in the first quarter of last year. · Gross profit for first quarter 2009 was $30.1 million, compared to $32.3 million in 2008. However, when gross profit is expressed as a percentage of sales, there was a slight improvement to 12.9 percent in the first quarter of 2009, compared to 12.8 percent in the first quarter of last year. · First quarter income from operations was $14.1 million, compared to $16.1 million last year. · Net income for the first quarter was $7.0 million, compared to $8.1 million in the first quarter of last year. Statement of Chief Executive Officer: “Large farm tires and wheels were selling well in the first quarter of 2009, along with Titan’s new super giant mining tires,” said Titan Chairman and CEO Maurice M.
